ODOM, J.
By virtue of a written stipulation filed in this court by counsel of record for all parties, it is hereby ordered, adjudged, and decreed that the judgments appealed from be amended as follows:
The judgment in the case of Jeff De Blieux & Co. vs. John Freeman (John Brown et al., Interveners and Third Opponents) is amended to the extent of disallowing the item of $50 awarded interveners as damages for the wrongful seizure and detention of the property; and further ordered and decreed that the judgment in the case of Jeff De Blieux & Co. vs. John Freeman (Frank Freeman, Intervener and Third Opponent), be so amended as to disallow the item of $75 awarded intervener and third opponent as damages caused by the wrongful seizure and detention of the property; and further ordered and decreed that as thus amended each of said judgments be affirmed.